
	
		II
		111th CONGRESS
		2d Session
		S. 3172
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Mr. Menendez (for
			 himself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To support counternarcotics and related
		  efforts in the Inter-American region. 
	
	
		1.Short titleThis Act may be cited as the
			 Counternarcotics and Citizen Security
			 for the Americas Act of 2010.
		2.DefinitionsIn this Act:
			(1)Current counternarcotics
			 programsThe term
			 current counternarcotics programs refers to programs in the Region
			 authorized as of the date of the enactment of this Act pursuant to section
			 481(a)(4) of the Foreign Assistance Act (22 U.S.C. 2291(a)(4)) regarding
			 international narcotics control that involves amounts appropriated for
			 countries in the Region under the International Narcotics Control and Law
			 Enforcement, Economic Support Fund, Development Assistance, Transitions
			 Initiatives, Foreign Military Financing Program, or Nonproliferation,
			 Anti-Terrorism, Demining and Related Programs accounts, as they relate to the
			 goals of—
				(A)reducing the production, flow, and
			 consumption of illicit narcotics in the Americas;
				(B)enhancing the security and economic
			 opportunity of the people of such countries; and
				(C)building the democratic civilian
			 institutions responsible for meeting these goals.
				(2)Merida initiativeThe term Merida Initiative
			 refers to the program announced by the United States Government and the
			 Government of Mexico on October 22, 2007, to fight illicit narcotics
			 trafficking and criminal organizations.
			(3)RegionThe term Region refers to all
			 the countries of Central and South America, Mexico, and the Caribbean.
			3.FindingsCongress makes the following
			 findings:
			(1)The drug crisis in the Western Hemisphere
			 remains a significant threat to the United States national interest and imposes
			 tremendous costs to the security and well being of all countries in the Western
			 Hemisphere. The United States is the primary market for illicit narcotics from
			 the Region.
			(2)Numerous studies have shown that although
			 countries throughout the Region face drug consumption problems, the United
			 States has long been the country with largest drug consumption, and demand in
			 the United States is a key driver of the narcotics trade in the Region.
			(3)On March 25, 2009, Secretary of State
			 Hillary Clinton stated, Our insatiable demand for illegal drugs fuels
			 the drug trade and I feel very strongly we have a
			 co-responsibility..
			(4)The illicit production, transportation,
			 sale, and consumption of illicit narcotics—
				(A)acts as a destabilizing force throughout
			 the Western Hemisphere;
				(B)is a source of funding for terrorist and
			 criminal activities; and
				(C)inhibits the social and economic
			 development of each affected country in the Western Hemisphere.
				(5)Weak institutions in the Region are at the
			 core of the challenge of dismantling and disabling drug trafficking
			 organizations and providing legal alternatives to participation in illicit
			 activities. Long-term solutions to security problems in the Region depend on
			 strengthening civilian institutions and holding them accountable.
			(6)The United States Government reporting
			 planning, and strategic analysis for counternarcotics and related programs is
			 carried out only on a year-to-year basis. The fight against drugs requires a
			 long-term vision and extensive cooperation among producing, transit, and
			 consuming nations.
			(7)Colombia has been a valued partner of the
			 United States in combating the production and flow of illicit narcotics for
			 many years. Since 1999, the United States Government has invested over
			 $7,000,000,000 in programs assisting the people and Government of Colombia in
			 their efforts.
			(8)Mexico is a strategic ally and partner of
			 the United States. In working to stem the flow of illegal narcotics into the
			 United States, the United States Government and the Government of Mexico have
			 begun to cooperate at an unprecedented level to confront the threat of illicit
			 narcotics trafficking, organized crime, and violence along our shared
			 border.
			(9)The challenges addressed by the Merida
			 Initiative, which was initially conceived as a 3-year initiative by President
			 Calderon’s administration, will require a longer commitment of cooperation on
			 the part of the United States and countries in the Region.
			(10)The Government of Mexico sought a greater
			 role for the Mexican military in stabilizing the security situation in the
			 short-term and has committed to undertake the civilian institution-building,
			 training, and reform that is necessary to establish civilian authorities and
			 civil society mechanisms needed to achieve strategic solutions.
			(11)The long-term solution will require—
				(A)less military involvement in enforcing the
			 law;
				(B)more effective local, regional, and Federal
			 law enforcement institutions to deal with the challenge; and
				(C)improvements in the judicial institutions,
			 the rule of law, and viable and licit economic opportunities for
			 underprivileged populations in Mexico.
				(12)The United States Government will partner
			 with the Government of Mexico in its efforts to further engender—
				(A)disrupting organized criminal
			 groups;
				(B)institutionalizing reforms to sustain the
			 rule of law, engender respect for human rights, and ensure
			 accountability;
				(C)creating a 21st century border; and
				(D)building strong and resilient
			 communities.
				(13)Central America is confronting an array of
			 violent crime, including youth and gang violence, drug trafficking, and
			 organized crime and is increasingly an area of transshipment of illicit
			 narcotics. Many of the governments along the isthmus are committed and willing,
			 yet ill-prepared to unilaterally deal with the threat and need United States
			 cooperation.
			(14)As in Mexico and the Andean region,
			 long-term solutions in Central America require civilian institution-building
			 and improvements in judicial institutions, rule of law, human rights, and
			 economic opportunity for underprivileged populations.
			(15)Countries in the Caribbean are also
			 vulnerable to similar threats from drug traffickers and organized crime that
			 are facing Mexico, Central America, and the Andean region including, in some
			 countries, a flow of illicit funds through sophisticated money-laundering
			 schemes.
			4.Statement of policy
			(a)Partnership developmentOne of the highest strategic policy goals
			 of the United States in the Western Hemisphere is to protect the safety of
			 citizens through the development and success of partnerships.
			(b)United States interestsIt is in the interest of the United
			 States—
				(1)to make a long-term commitment to assist
			 the countries of the Region—
					(A)to improve citizen safety by combating
			 illicit narcotics production, trafficking, and distribution, and money
			 laundering;
					(B)to invest in prevention programs,
			 especially programs that—
						(i)keep young people in school;
						(ii)work with at-risk youth; and
						(iii)prevent domestic violence;
						(C)to invest in programs that generate licit
			 economic and social opportunities, particularly for marginalized
			 populations;
					(D)to increase intelligence sharing;
					(E)to improve security coordination in the
			 Region;
					(F)to improve border and customs
			 capabilities;
					(G)to professionalize law enforcement,
			 justice, and other governmental institutions; and
					(H)to decrease reliance on the use of
			 militaries for law enforcement purposes;
					(2)to anticipate and plan for the
			 balloon effect, in which successful counternarcotics efforts in
			 one area drive narcotics-related activities to other areas;
				(3)to counter, to the greatest extent
			 possible, the underlying causes of the drug trade in the source, transit, and
			 demand zones;
				(4)to use all relevant branches and
			 departments of the United States Government and to work in a coordinated manner
			 with the countries in the Region to jointly devise a strategy for addressing
			 narcotics trafficking and the threats to citizen safety that employs clear and
			 consistent performance indicators and systems of measurement, monitoring, and
			 evaluation that are universally accepted;
				(5)to recognize that other threats to the
			 safety of citizens, such as pandemics, food security, or natural disasters
			 caused by environmental changes, have transnational effects and call for new
			 response and mitigation tools, including new partnerships that more effectively
			 strengthen, mobilize, and link the will and capacity of governments and
			 societies throughout the Region;
				(6)to coordinate, to the extent feasible and
			 without hindering or otherwise harming ongoing United States law enforcement or
			 intelligence activities, information and strategies with United States partners
			 to stem the production and trafficking of illicit narcotics, particularly when
			 the cartels that produce and transport illegal drugs have a direct or indirect
			 role in the networks that distribute such drugs inside the United
			 States;
				(7)to work with regional partners to encourage
			 the institutional strengthening of criminal justice institutions—
					(A)to successfully counter gang violence, drug
			 trafficking, and other major crimes; and
					(B)to improve overall public safety in the
			 affected countries;
					(8)to undertake such cooperation in a manner
			 consistent with a commitment to ensuring the free flow of trade and other legal
			 commercial and financial interaction between the United States and countries in
			 the Region; and
				(9)to strengthen mechanisms to coordinate
			 security and counternarcotics assistance with the countries in the Region and
			 other bilateral and multilateral agencies—
					(A)to ensure a common and comprehensive
			 strategy;
					(B)to most effectively use available
			 resources; and
					(C)to avoid duplication of efforts.
					(c)CoordinationThe initiatives set forth in subsection (b)
			 should be—
				(1)closely coordinated to maximize their
			 effectiveness;
				(2)adjusted, as necessary, in accordance with
			 their progress; and
				(3)undertaken under a common framework to
			 advance key strategic priorities.
				5.Inter-American counternarcotics strategy
			 reportSection 489(a) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the
			 end the following:
			
				(9)Inter-American Counternarcotics Strategy
				ReportFor the countries of
				Central and South America, Mexico, and the Caribbean (referred to collectively
				in this paragraph as the Region), a report on the United States
				Government’s multiyear interagency counternarcotics strategy that describes the
				following:
					(A)The United States counternarcotics
				multi-year strategy for the Region, including—
						(i)a description of particular challenges in
				the source, transit, and demand zones;
						(ii)the key policy objectives of the
				counternarcotics strategy of the United States in the Region;
						(iii)a detailed description of outcome-based
				performance indicators by which to measure progress toward the objectives
				referred to in clause (ii); and
						(iv)a statement of the relationship of the
				strategy referred to in this subparagraph to other regional strategies.
						(B)The integration of diplomatic, criminal
				justice, civil society and economic development, demand reduction, military,
				and other assistance to achieve regional counternarcotics goals.
					(C)The actions required of the United States
				Government to support and achieve the objectives referred to in subparagraph
				(A)(ii), and a description of the requirements for implementing such
				actions.
					(D)A set of regional and, as necessary,
				country-specific metrics that—
						(i)is formulated by the United States
				Government through an interagency process involving a wide range of
				stakeholders, including consultation with government and civil society in the
				respective countries regarding the measurement of the efforts and results of
				counternarcotics, public security programs, and other activities carried out
				under this Act; and
						(ii)reflects the particular challenges in
				source, transit, and demand zone countries identified pursuant to paragraph
				(3).
						(E)A description of any instance in which a
				producer or trafficker of illicit narcotics has shifted production or transit
				routes from 1 place in the Region to another place due to pressure from
				counternarcotics efforts.
					(F)A description of the progress of phasing
				out law enforcement activities of the armed forces of each recipient country,
				as applicable.
					(G)A description of governmental efforts to
				investigate and prosecute allegations of human rights abuses committed by
				security
				agencies.
					.
		6.Coordination of counternarcotics
			 efforts
			(a)Sense of CongressIt is the sense of Congress that it is in
			 the interest of the United States that current counternarcotics programs, which
			 are proposed, funded, and managed by various Federal departments and agencies,
			 be managed in a way that—
				(1)maximizes the value added by each
			 department and agency; and
				(2)ensures interagency efficiencies by—
					(A)reducing duplication;
					(B)ensuring consistent operations; and
					(C)refining goals and objectives to meet
			 evolving circumstances.
					(b)Interagency coordination
				(1)In generalThe President, in accordance with section
			 481(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(b)), shall ensure
			 effective coordination of current counternarcotics programs among relevant
			 agencies, including—
					(A)the Department of State;
					(B)the United States Agency for International
			 Development;
					(C)the Department of Justice;
					(D)the Department of Defense;
					(E)the Department of Homeland Security;
			 and
					(F)the intelligence community.
					(2)AuthorityNo United States Government international
			 counternarcotics or anti-crime foreign assistance-related activity may be
			 implemented unless it has been approved by the Secretary of State, under the
			 direction of the President.
				(3)ReviewThe coordination effort described in
			 paragraph (1) to further the strategy developed under section 5 shall include a
			 review of—
					(A)program and policy coordination among
			 Federal departments and agencies;
					(B)all United States assistance that pertains
			 to current counternarcotics programs in the Region;
					(C)public diplomacy efforts to explain the
			 purposes and scope of current counternarcotics programs; and
					(D)best practices on effective strategies
			 for—
						(i)reducing domestic demand for illicit drug
			 consumption; and
						(ii)fighting narcotics trafficking and
			 production to achieve the counternarcotics goals described in section 7.
						7.Program goals
			(a)Program goalsFederal assistance through current
			 counternarcotics programs shall be provided in the Region to provide—
				(1)operational, intelligence, and forensic
			 support to assist partners in addressing immediate and long-term challenges,
			 consistent with expanding the rule of law; and
				(2)capacity- and institution-building to
			 assist governments of partner countries in—
					(A)addressing longer term challenges;
					(B)improving the transparency of, and
			 increasing popular trust in, the civilian institutions of such governments;
			 and
					(C)providing licit economic
			 opportunities.
					(b)Institution-Building
				(1)Types of assistanceInstitution-building efforts to further
			 counternarcotics efforts may include—
					(A)national and municipal police
			 professionalization, including—
						(i)training in the conduct of investigations,
			 operational planning, and the enhancement of operational security;
						(ii)community policing and supporting the role
			 of police in crime prevention;
						(iii)training regarding the use of force;
						(iv)human rights education and training;
						(v)training regarding evidence preservation
			 and chain of custody;
						(vi)candidate screening, personnel evaluation,
			 and police academy curriculum development;
						(vii)leadership and management training,
			 institutional accountability, and oversight mechanisms; and
						(viii)training to effectively address street
			 crime;
						(B)systemic improvements in judicial and
			 criminal justice sector institutions, including—
						(i)courts management and prosecutorial and
			 judicial capacity building;
						(ii)prison reform activities, including
			 activities relating to anti-gang and anti-organized crime efforts;
						(iii)anti-money laundering programs;
						(iv)victim and witness protection and
			 restitution;
						(v)judicial and prosecutorial
			 protection;
						(vi)promotion of transparent oral trials
			 through training for the judicial sector;
						(vii)support to strengthen internal control
			 systems, including inspectors general; and
						(viii)caseload reduction programs;
						(C)support for the Office of the Attorney
			 General or similar institution in a country, including—
						(i)judicial processes improvement and
			 coordination;
						(ii)enhancement of forensics
			 capabilities;
						(iii)data collection and analyses;
						(iv)case tracking and management;
						(v)financial intelligence functions;
			 and
						(vi)maintenance of data systems;
						(D)support for institutions that help provide
			 licit economic opportunities for at-risk populations and populations currently
			 dependent on illicit economic activities;
					(E)support for institutions that are involved
			 in prevention, intervention, and rehabilitation efforts for youth and
			 populations at risk of participating in gangs and other forms of crime or
			 violence; and
					(F)support for institutions that assist in
			 demand reduction in source and transshipment countries.
					(2)Focus of effortsInstitution-building to further
			 counternarcotics efforts should be—
					(A)carried out in a multi-faceted manner that
			 takes into account economic and social development and the ability of the
			 governments in the Region to provide basic services to their people; and
					(B)focused on—
						(i)increasing the capacity of civilian
			 government institutions to control illicit narcotics production and
			 trafficking;
						(ii)increasing the ability of justice and law
			 enforcement systems—
							(I)to break up drug trafficking organizations
			 and organized crime; and
							(II)to prosecute offenders;
							(iii)strengthening adherence to internationally
			 recognized human rights practices;
						(iv)strengthening efforts to combat corruption
			 and increase transparency of the institutions involved;
						(v)stabilizing the security environment
			 relating to illicit narcotics production and trafficking and organized crime;
			 and
						(vi)increasing licit economic opportunities for
			 populations currently dependent on illicit economic for livelihoods.
						(c)Consideration of local
			 concernsTo the greatest
			 extent practicable, programs described in subsection (b) should be
			 implemented—
				(1)in consultation and coordination with local
			 communities; and
				(2)after considering—
					(A)the immediate operational objectives and
			 the institution-building value of programs;
					(B)the impact on local economies; and
					(C)the availability of alternative sources of
			 income in areas targeted for eradication of illicit crops.
					(d)Performance indicators and oversight
			 mechanisms
				(1)In generalUnited States Government agencies involved
			 in counternarcotics programs shall use outcome-based performance indicators and
			 oversight mechanisms prescribed by the Secretary of State—
					(A)to track the effectiveness of current
			 counternarcotics programs; and
					(B)to help direct the allocation of future
			 resources for counternarcotics activities.
					(2)ConsultationPerformance indicators referred to in
			 paragraph (1) should be developed after consultation with foreign national and
			 local authorities, as appropriate, to address Region-wide and country-specific
			 circumstances.
				8.Use of assistance
			(a)Sense of CongressIt is the Sense of Congress that the United
			 States should not provide assistance for counternarcotics programs in a foreign
			 country unless—
				(1)such assistance will not adversely affect
			 the human rights situation in the foreign country;
				(2)there are appropriate procedures in place
			 to meet the conditions under section 620J of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2378a);
				(3)the equipment and material provided is
			 being used in a manner consistent with the intent of the International
			 Narcotics Control Strategy Report with personnel committed to efficient and
			 effective use of such resources; and
				(4)the equipment and materials will continue
			 to be used—
					(A)to the extent possible, for the purposes
			 intended by the United States Government;
					(B)by those agencies for which such assistance
			 is intended;
					(C)by officials and employees of the
			 government of the foreign country who have been approved by such government to
			 perform counternarcotics activities, including activities on the basis of the
			 background investigations by such government; and
					(D)in accordance with the terms and conditions
			 described in chapter 8 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2291 et seq.), particularly those related to appropriate end use
			 monitoring.
					(b)Prohibition on operations involving
			 imminent use of lethal force
				(1)In generalMembers of the United States Armed Forces,
			 law enforcement personnel, and civilian contractors employed by the United
			 States shall comply with section 481(c) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2291) regarding participation in foreign police actions.
				(2)Exception for contingency
			 operationsSection 481 of the
			 Foreign Assistance Act of 1961 is amended—
					(A)in subsection (b)(1)—
						(i)by inserting and approving
			 after coordinating; and
						(ii)by inserting and international
			 anticrime purposes before the period at the end; and
						(B)in subsection (c), by adding at the end the
			 following:
						
							(7)Exception for contingency
				operationsParagraph (1)
				shall not apply with respect to counternarcotics operations conducted in
				connection with a declared contingency operation if—
								(A)the foreign country in which such operation
				takes place agrees to such waiver; and
								(B)such waiver has been approved by the
				Secretary of
				State.
								.
					(c)Use of helicopters
				(1)In generalThe President shall take all reasonable
			 steps to ensure that—
					(A)the Federal Government complies with
			 section 484 of the Foreign Assistance Act of 1961; and
					(B)if any helicopter procured with funds
			 provided by the United States is used to aid or abet the operations of any
			 terrorist, illegal self-defense group, paramilitary organization, guerrilla
			 organization, illegal security cooperative, or successor organizations in
			 Colombia, such helicopter shall be immediately returned to the United
			 States.
					(2)Use by foreign countriesSection 484(b) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2291c(b)) is amended by adding at the end the following:
			 Aircraft may be made available to foreign countries under this chapter,
			 on a case by case basis after approval by the Chief of Mission, to participate
			 in emergencies, rescues, and humanitarian operations..
				(d)Limitations on herbicides
				(1)In generalIn monitoring aerial crop eradication
			 programs receiving Federal financial assistance under any counternarcotics
			 program in any country in the Region, the Secretary of State shall monitor,
			 under chapter 8 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2291
			 et seq.) the use of a herbicide for aerial eradication to determine the impact
			 of such use on the environment and the health of individuals, pursuant to
			 section 481(d) of such Act.
				(2)Report upon determination of harm to
			 environment or healthSection
			 481(d) of such Act is amended—
					(A)in paragraph (2), by striking In the
			 annual report required by section 489(a), the and inserting
			 The; and
					(B)in paragraph (3)—
						(i)by striking If the President
			 and inserting the following:
							
								(A)In generalIf the
				President
								;
				and
						(ii)by adding at the end the following:
							
								(B)ContentsThe determination reported under
				subparagraph (A) shall indicate that—
									(i)the herbicide is being used in accordance
				with label requirements of the United States Environmental Protection Agency
				for comparable use in the United States and in accordance with local
				laws;
									(ii)in the manner it is being used, the
				herbicide—
										(I)does not pose unreasonable risks beyond
				those permitted by United States law governing its use in agriculture or
				silviculture in the United States; and
										(II)does not pose adverse effects to humans or
				the environment, including endemic species;
										(iii)complaints of harm to health or licit crops
				caused by such aerial eradication are thoroughly evaluated; and
									(iv)fair compensation is being paid in a timely
				manner for meritorious
				claims.
									.
						(e)Excess propertySection 482(g) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2291a(g)) is amended by striking nonlethal excess
			 property from any agency of the United States Government and inserting
			 excess property from any agency of the United States Government or from
			 a State or municipal government.
			(f)ExceptionThe Secretary of State may waive any of the
			 limitations under this section if the Secretary of State—
				(1)determines that it is in the national
			 interest of the United States that such limitation not apply; and
				(2)notifies the appropriate congressional
			 committees of such determination.
				9.Sense of Congress regarding use of
			 contractorsIt is the sense of
			 Congress that, to the extent practicable—
			(1)activities undertaken under this Act should
			 be performed by official employees, personnel, or officers of the Federal,
			 State, or local government of the recipient foreign country; and
			(2)the United States should limit the number
			 of contractors in a recipient country.
			10.Consolidation of reporting
			 requirementsSection 694 of
			 the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228;
			 22 U.S.C. 2291 note) is repealed.
		11.Relationship to other
			 authorityThe authority to
			 provide assistance under this Act is in addition to any other authority to
			 provide assistance to any country in the Region.
		12.Rule of constructionNothing in this Act may be construed to
			 alter, modify, or otherwise affect the provisions of the Arms Export Control
			 Act (22 U.S.C. 2751 et seq.) unless otherwise specified in this Act.
		
